Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Miyaishi (US PG Pub No. 2018/0297465) teaches An indicator control system comprising: 
an indicator configured to show a rotational speed of an internal combustion engine; and 
a controller configured to control an indicated rotational speed, which is the rotational speed to be shown by the indicator, wherein 
the controller is configures to during a specific period in which the rotational speed of the internal combustion engine is increased from a first rotational speed to a rotational speed higher than the first rotational speed the controller increases the indicated rotational speed to the rotational speed lower than the first rotational speed.
However the prior art of record fails to show or adequately teach
the controller is configured such that, during a specific period in which the rotational speed of the internal combustion engine is reduced from a first rotational speed to a rotational speed lower than the first rotational speed and then increased to a second rotational speed higher than the first rotational speed, the controller increases the indicated rotational speed to the second rotational speed without reducing the indicated rotational speed from the first rotational speed to the rotational speed lower than the first rotational speed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747